Citation Nr: 1705405	
Decision Date: 02/22/17    Archive Date: 02/28/17

DOCKET NO.  12-15 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for Parkinson's disease, to include as due to herbicide exposure and as secondary to service-connected chronic headache disorder.

ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to February 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  In that decision, the RO denied entitlement to service connection for Parkinson's disease.
In January 2014, the Board remanded the Veteran's claim for further evidentiary development.  As will be explained below, review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VA Appeals Management Center (AMC) continued the previous denial in a July 2015 supplemental statement of the case (SSOC).  


FINDINGS OF FACT

1.  The Veteran did not serve in Vietnam and was not otherwise exposed to Agent Orange.

2.  The weight of the evidence reflects that Parkinson's disease is neither related to active service nor caused or aggravated by service-connected chronic headaches, and did not manifest within the one year presumptive period.


CONCLUSION OF LAW

The criteria for entitlement to service connection for Parkinson's disease are not met on a direct, secondary, or presumptive basis.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Further, VA must notify the claimant that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. Ap. 473 (2006).

A pre-decisional notice letter dated in April 2010 complied with VA's duty to notify.  Specifically, the letter apprised the Veteran of the evidentiary requirements for service connection, the division of responsibility between the Veteran and VA with regard to obtaining evidence, and the process by which disability ratings and effective dates are assigned.  Thus, the duty to notify is met.

Regarding VA's duty to assist, the RO obtained the Veteran's service treatment records (STRs), service personnel records, as well as VA and private treatment records in furtherance of his claim.  

Pursuant to the January 2014 Board remand, the Veteran was afforded a VA examination in July 2014 with an opinion and an addendum opinion was obtained in May 2015.  For the reasons indicated below, the medical opinions reflect that, the VA examiner thoroughly reviewed the Veteran's past medical history, documented his medical conditions, and rendered opinions that are consistent with the evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  The Board therefore concludes that the VA opinions are adequate for rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  In sum, the duty to assist is also met. 


II.  Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

For organic diseases of the nervous system, such as Parkinson's disease, service connection may be granted if the disorder is manifested to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

VA laws and regulations provide that, if a veteran was exposed to Agent Orange during service, certain listed diseases, such as Parkinson's disease, are presumptively service-connected.  38  U.S.C.A. § 1116 (a)(1); 38 C.F.R. § 3.309 (e).  A veteran who "served in the Republic of Vietnam" between January 9, 1962 and May 7, 1975 is presumed to have been exposed during such service to Agent Orange.  38  U.S.C.A . § 1116 (f); 38 C.F.R. § 3.307 (a)(6)(iii).

Service connection may also be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a), (b).

Initially , the Veteran claims that his Parkinson's disease is due to exposure to Agent Orange.  Specifically, in a May 2010 statement, the Veteran reported that he was exposed to herbicides during service in Fort Bragg, North Carolina, while moving bags of chemicals to and from a train car.  He indicated that after he spent hours loading and unloading these bags, he was directed to wash thoroughly because he unpacked the wrong train car.  He further reports that he was later informed that the bags were filled with defoliant being airlifted to Vietnam.  Moreover, on the August 1996 VA examination, the Veteran stated that he served in Vietnam.  This would entitle to the Veteran to the presumption that he was exposed to Agent Orange and to the presumption of service connection for Parkinson's disease.

The Veteran's DD-214 Form, service personnel records, and STRs do not reflect that he served in Vietnam.  Moreover, the DD Form 214 reflects that he had no foreign service.  In January 2011, the AOJ requested verification as to whether the Veteran was exposed to herbicides during any time throughout his military service.  The National Personnel Records Center (NPRC) responded in January 2011 that there were no records of exposure to herbicides.

Thus, although the Veteran's diagnosed Parkinson's disease is among the diseases presumed service connected for veterans who were exposed to Agent Orange, and veterans who served in Vietnam are presumed to have been exposed to Agent Orange, the above evidence reflects that the Veteran did not serve in Vietnam.  As to the Veteran's contention that he was exposed to Agent Orange at Fort Bragg, the Board finds that he is not a credible historian in this regard.  On the August 1996 VA psychiatric examination, the Veteran gave a detailed description of combat stressors that he underwent in Vietnam.  However, the above service records definitively establish that the Veteran did not serve in Vietnam.  Consequently, the Board finds that the Veteran's statement of being told he handled bags with defoliant lacks credibility and therefore does not warrant a finding of exposure to Agent Orange or warrant further development.

Notwithstanding the Board's finding that the Veteran did not serve in Vietnam and was not actually exposed to Agent Orange at Fort Bragg, the Veteran is not precluded from consideration of service connection on a direct or secondary basis.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d) (the presumptive provisions of VA laws and regulations are liberalizing and the availability of service connection on a presumptive basis does not preclude consideration of service connection on a direct basis).  To this end, the Veteran asserts that his Parkinson's disease is related to an in-service head injury incurred during a motor vehicle accident.  Alternatively, he claims that his Parkinson's disease is due to his service-connected chronic headache disorder.  

The Veteran's STRs and service personnel records confirm that he was in a motor vehicle accident and sustained a head injury during service in August 1971.  Specifically, STRs show that the he sustained an exterior injury to the cervical spine.  Upon physical evaluation in August 1971, the Veteran complained of neck and right leg pain.  A September 1971 STR notes that the Veteran was in motor vehicle accident in August 1971 and that he was still experiencing headaches.  

Post service, in a February 2012 statement, T.G. N., M.D., indicated that the Veteran "became symptomatic for Parkinson disease at some point between my evaluations on February 23, 2007 and May 15, 2009.

The Veteran was afforded a VA examination in July 2014.  The examiner diagnosed Parkinson.  The examiner reviewed the claims file, interviewed the Veteran, and opined that the Veteran's Parkinson's disease is not related to his military service, to include as due to an in-service head injury sustained as a result of a motor vehicle accident.   The examiner reasoned that,

[W]hile there is some evidence that head trauma is a risk factor in Parkinson's disease, it is not likely that the mild concussion you apparently sustained over 40 years ago caused sufficient brain injury to predispose [the Veteran] to Parkinson's disease.  Contemporaneous records barely mention the brief loss of consciousness.  Nor is it biologically plausible that headache would have a specific adverse effect on this condition.  Concerning causality in the other direction, headache was a major complaint long before the onset of Parkinson's disease; it is not likely that Parkinson's disease has made this problem significantly worse.  

In a May 2015 VA opinion, the same VA examiner who provided the July 2014 VA examination report opined that the Veteran's Parkinson's disease was not caused or aggravated by his serviced- connected chronic headache disorder.  The VA examiner reasoned that the Veteran's treatment records do not reflect any such association, nor does medical literature.  

The Board finds that the July 2014 and May 2015 opinions that found that the Veteran's Parkinson's disease is not related to his military service, to include as due to an in-service head injury, caused or aggravated by his service-connected chronic headache disorder is highly probative.  The Board finds that the opinions are highly probative because the VA examiner reviewed the claims file, interviewed the Veteran, and provided opinions that were consistent with the evidence of record.  Importantly, the VA examiner explained that the Veteran's in-service head injury would not predispose the Veteran to Parkinson's disease.  Furthermore, the examiner pointed out that there is no medical evidence in this case to support a relationship between headaches and Parkinson's disease.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  As the physician explained the reasons for his conclusions based on an accurate characterization of the evidence of record, his opinion on this question is entitled to significant probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  There is no contrary medical opinion in the evidence of record. 

As to presumptive service connection, the Veteran separated from service in February 1972.  As indicated above, the evidence specifically indicates that the Veteran became symptomatic for Parkinson's disease in 2007 at the earliest.  There is no evidence that the Veteran's Parkinson's disease manifested during service or within one year following his discharge from his military service.   Therefore, the preponderance of evidence is against a finding that his Parkinson's disease manifested during service or within one year of separation from service.  

On a direct service connection basis, the Veteran has a current diagnosis of Parkinson's disease, satisfying the first element.  See, e.g., VA examination report dated July 2014   

As indicated above, the Veteran was involved in a motor vehicle accident in-service resulting in a head injury, satisfying the second element of service connection on a direct basis.

As to the third element of service connection, a nexus between the current diagnosis and the in-service injury or disease, the only competent probative evidence is that of the July 2014 VA examiner that found that the Veteran's Parkinson's disease is not related to his military service, to include as due to in-service head injury.  Therefore, service connection on direct basis has not been met.

The Veteran also claims that his Parkinson's disease is secondary to his service connected headaches.  The July 2014 and May 2015 VA opinions found that the Veteran's Parkinson's disease was not caused or aggravated by his chronic headache disorder.  As the physician who prepared these opinions explained the reasons for his conclusions based on an accurate characterization of the evidence of record, his opinion is entitled to substantial probative weight.  See Nieves-Rodriguez, 22 Vet. App. at 304.  Moreover, there is no contrary medical opinion in the evidence of record. 

The medical evidence thus weighs against the claim on a direct, secondary, and presumptive basis.  The Board must also consider the lay evidence, in particular the Veteran's statements.  Lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011).  In this case, the Veteran's testimony as to the etiology of his Parkinson's disease is testimony as to an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Compare Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) (lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 303, 308-9 (2007); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet); with Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n.4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  The Veteran's lay statements are therefore not competent on this question.

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for Parkinson's disease on a direct, secondary, and presumptive basis.  The benefit of the doubt doctrine is therefore not for application and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

Entitlement to service connection for Parkinson's disease is denied. 



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


